Citation Nr: 0115208	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-16 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than February 1, 
1997, for the grant of death pension benefits.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served on active duty from April 1942 to November 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 administrative denial of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied granting retroactive 
pension benefits.

In November 2000, the appellant's representative submitted 
additional evidence along with a waiver of initial review by 
the RO.  Accordingly, the Board may proceed with appellate 
review of the appellant's claim.  38 C.F.R. § 20.1304(c) 
(2000).


FINDINGS OF FACT

1.  The veteran died in October 1982.

2.  The appellant submitted an application for death pension 
benefits on January 31, 1997.  On the application, she 
indicated she was in receipt of Social Security 
Administration survivor benefits.

3.  The May 1997 decision granting entitlement to death 
pension benefits, effective February 1, 1997, was not 
supportable.

4.  There is evidence that has been associated with the 
claims file that establishes that the appellant filed for 
survivor benefits with the Social Security Administration in 
January 1983.


CONCLUSIONS OF LAW

1.  The May 1997 decision, granting death pension benefits to 
the appellant, effective February 1, 1997, contained clear 
and unmistakable error.  38 C.F.R. 3.105(a) (2000).

2.  The criteria for an effective date of February 1, 1983, 
for the grant of death pension benefits have been met.  38 
U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. §  3.153 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The record reflects the veteran died in October 1982 due to 
pneumonia.  The death certificate showed the veteran had 
stage 4 cancer of the prostate at the time of his death.  The 
appellant submitted a VA Form 21-530, Application for Burial 
Benefits, that same month.

In November 1982, the RO sent the appellant an application 
for VA death benefits and informed her that she should submit 
the application within one year of the veteran's death.

An application for death pension benefits was received on 
January 31, 1997.  In the application, the appellant 
indicated she was in receipt of Social Security 
Administration survivor benefits.  She did not include the 
"beginning date" of the benefits on the application.  In a 
May 1997 decision, the RO granted death pension benefits, 
effective February 1, 1997.  The appellant did not appeal 
that decision within one year of the decision, and thus it 
became final.

The appellant now asserts she warrants an earlier effective 
date for the grant of VA death pension benefits, stating she 
submitted a claim for death benefits through the veteran with 
the Social Security Administration in 1983.  Thus, she states 
that the VA death benefits are warranted since that time.

The appellant's representative has submitted documentation 
from the Social Security Administration, which shows she 
submitted a claim for survivor benefits in January 1983, 
which benefits were granted.

II.  Criteria

A.  Clear and unmistakable error

Under the provisions of 38 C.F.R. § 3.105(a) (2000), an RO 
decision may be reversed or amended if that adjudication is 
clearly and unmistakably erroneous. Otherwise prior decisions 
are final.  38 U.S.C.A. § 7105 (West 1991).

The Court has defined clear and unmistakable error as "an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  It is an error that 
is "undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992). Further, "[a] 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior [RO decision]."  Id. at 314.  Additionally, the 
Court stated:

A claim of [clear and unmistakable error] 
is based upon an assertion that there was 
an incorrect application of the law or 
fact as it existed at the time of the 
disputed adjudication.  [Russell v. 
Principi, 3 Vet. App. 310, 314 (1992) (en 
banc).]  Since an analysis of whether 
[clear and unmistakable error] has been 
committed may only proceed on the record, 
id., evidence that was not part of the 
record at the time of the prior 
determination may not form the basis of a 
finding that there was an act of clear 
and unmistakable error.

Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).  The Court has 
stated that, "It must always be remembered that clear and 
unmistakable error is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  In 
order to establish a valid clear and unmistakable error 
claim, "the claimant must show that an outcome-determinative 
error occurred, that is, an error that would manifestly 
change the outcome of the prior decision."  Hayre v. West, 
188 F.3d 1327, 1333 (Fed. Cir. 1999) (quoting Bustos v. West, 
179 F3d 1378, 1381 (Fed. Cir. 1999)).

B.  Effective date

The effective date of an award of pension based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the day of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400 (2000).  The date of death is the appropriate 
effective date only if the claim for dependency and indemnity 
compensation was received within one year of the initial 
report of actual death.  38 U.S.C.A. § 5110(d)(1) (West 1991 
& Supp. 2000); 38 C.F.R. § 3.400(c) (2000).  Actual payment 
of the award commences on the first day of the calendar month 
following the month in which the award became effective.  38 
U.S.C.A. § 5111 (West 1991 & Supp. 2000).

Under section 5105 of chapter 38 of the United States Code 
(formerly section 3005), which addresses joint applications 
for Social Security and dependency and indemnity 
compensation, it states, in part:

(a) The Secretary [of VA] and the 
Commissioner of Social Security shall 
jointly prescribe forms for use by 
survivors of members and former members 
of the uniformed services in filing 
application for benefits under chapter 13 
of this title and title II of the Social 
Security Act (42 U.S.C. § 401 et seq.).  
Each such form shall request information 
sufficient to constitute an application 
for benefits under both chapter 13 of 
this title and title II of the Social 
Security Act (42 U.S.C. § 401 et seq.).  

(b) When an application on such form is 
filed with either the Secretary or the 
Commissioner of Social Security, it shall 
be deemed to be an application for 
benefits under both chapter 13 of this 
title and title II of the Social Security 
Act (42 U.S.C. § 401 et seq.). . . .

The implementing regulation states, in part:

An application on a form jointly 
prescribed by the Secretary and the 
Secretary of Health, Education, and 
Welfare filed with the Social Security 
Administration on or after January 1, 
1957, will be considered a claim for 
death benefits, and to have been received 
in the Department of Veterans Affairs as 
of the date of receipt in Social Security 
Administration. . . .

38 C.F.R. § 3.153 (2000).

Under section 402(o) of chapter 42 of the United States Code, 
which addresses Social Security Administration survivors 
insurance benefit payments, it states the following, in part:

In the case of any individual who would 
be entitled to benefits under subsection 
(d), (e), (g), or (h) upon filing proper 
application therefor, the filing with the 
Administrator of Veterans' Affairs by or 
on behalf of such individual of an 
application for such benefits, on the 
form described in section 3005 [now 
38 U.S.C. § 5105) of title 38, United 
States Code, shall satisfy the 
requirement of such subsection (d), (e), 
(g), or (h) that an application for such 
benefits be filed. 

Subsections (d), (e), (g), and (h) addressed child's 
insurance benefits, widow's insurance benefits, mother's and 
father's insurance benefits, and parent's insurance benefits 
respectively.  42 U.S.C. § 402.

III.  Analysis

A.  Clear and unmistakable error

The Board has reviewed the evidence of record and finds that 
the May 1997 decision, in which the RO granted death pension 
benefits and assigned an effective date of February 1, 1997, 
was clearly and unmistakably erroneous in light of the 
peculiar facts in this case.  Specifically, at the time the 
appellant filed her claim for VA death pension benefits, she 
indicated she was in receipt of Social Security 
Administration survivor benefits either as a surviving spouse 
or as custodian of the veteran's children.  (After checking 
the box indicating that she did not receive such benefits, 
she provided the dollar amount of the monetary benefit she 
received as surviving spouse or custodian of children.)  
Although she did not indicate the beginning date of these 
benefits on the application (the application asks for the 
beginning date), the fact that she was in receipt of such 
benefits was not considered in determining the appropriate 
effective date for the grant of death pension benefits.

As stated above, under 38 U.S.C. § 5105 and 38 C.F.R. 
§ 3.153, an application for survivor benefits with the Social 
Security Administration will be considered a claim for death 
benefits with the VA, and the date that the application is 
received at the Social Security Administration will be the 
date of receipt for VA as well.  

Thus, the Board's review of the record reflects that the RO 
failed to ascertain the date the appellant began receiving 
Social Security Administration survivor benefits, and as a 
result, the facts, as they were known at that time, were 
incorrectly applied to the law extant at that time.  
Therefore, the RO's action reveals a failure to apply the 
correct law and regulation to the facts, as had it done so, 
the outcome would be manifestly different.  See Hayre, 188 
F.3d at 1333.  This constitutes clear and unmistakable error, 
and the decision will be amended as discussed below.  See 
38 C.F.R. § 3.105(a).

B.  Earlier effective date

The veteran's representative has submitted documentation from 
the Social Security Administration, showing the appellant 
filed a claim for survivor benefits in January 1983, within 
one year following the veteran's death.  The statute and the 
regulation establish that a claim for survivor benefits with 
the Social Security Administration will be considered a claim 
for death benefits with VA as of the date of receipt in the 
Social Security Administration.  See 42 U.S.C. § 402(o); 
38 U.S.C. § 5105 (formerly § 3005); 38 C.F.R. § 3.153 (1983 & 
2000).

Here, the appellant filed a claim with the Social Security 
Administration for survivor benefits in January 1983.  
Whether she filed the claim on behalf of herself or the 
veteran's children does not change the outcome.  See 
42 U.S.C. § 402(o).  Thus, her claim with the Social Security 
Administration is considered to be a claim for VA death 
pension benefits at that time.  Whether her claim with the 
Social Security Administration was filed on January 1, 1983 
or January 31, 1983, the appropriate effective date for the 
grant of VA death pension benefits is February 1, 1983.  See 
38 U.S.C.A. § 5111 (West 1991 & Supp. 2000) (actual payment 
of the award commences on the first day of the calendar month 
following the month in which the award became effective).  


ORDER

The May 1997 decision was clear and unmistakably erroneous.

Entitlement to an effective date of February 1, 1983, for the 
grant of death pension benefits is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

